Name: Commission Directive 2006/92/EC of 9 November 2006 amending Annexes to Council Directives 76/895/EEC, 86/362/EEC and 90/642/EEC as regards maximum residue levels for captan, dichlorvos, ethion and folpet (Text with EEA relevance)
 Type: Directive
 Subject Matter: plant product;  health;  consumption;  agricultural policy;  deterioration of the environment
 Date Published: 2007-12-01; 2006-11-10

 10.11.2006 EN Official Journal of the European Union L 311/31 COMMISSION DIRECTIVE 2006/92/EC of 9 November 2006 amending Annexes to Council Directives 76/895/EEC, 86/362/EEC and 90/642/EEC as regards maximum residue levels for captan, dichlorvos, ethion and folpet (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 76/895/EEC of 23 November 1976 relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables (1), and in particular Article 5 thereof, Having regard to Council Directive 86/362/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on cereals (2), and in particular Article 10 thereof, Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables (3), and in particular Article 7 thereof, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (4), and in particular Article 4(1)(f) thereof, Whereas: (1) In the case of cereals and products of plant origin including fruit and vegetables, residue levels reflect the use of minimum quantities of pesticides necessary to achieve effective protection of plants, applied in such a manner that the amount of residue is as low as is practicable and toxicologically acceptable, having regard, in particular to the protection of the environment and the estimated dietary intake of consumers. In the case of foodstuffs of animal origin, residue levels reflect the consumption by animals of cereals and products of plant origin treated with pesticides and, where relevant, the direct consequences of the use of veterinary medicines. Community maximum residue levels (MRLs) represent the upper limit of the amount of such residues that might be expected to be found in commodities when good agricultural practices have been respected. (2) MRLs for pesticides are kept under review and changed to take account of new information and data. MRLs are fixed at the lower limit of analytical determination where authorised uses of plant protection products do not result in detectable levels of pesticide residue in or on the food product, or where there are no authorised uses, or where uses which have been authorised by Member States have not been supported by the necessary data, or where uses in third countries resulting in residues in or on food products which may enter into circulation in the Community market have not been supported by the necessary data. (3) The Commission was informed that for several pesticides current MRLs may need to be revised in the light of the availability of new information on the toxicology and consumer intake. The Commission has asked the relevant rapporteur Member States to make proposals for the review of Community MRLs. Such proposals were submitted to the Commission. (4) The lifetime and short-term exposure of consumers to the pesticides referred to in this Directive via food products has been reassessed and evaluated in accordance with Community procedures and practices, taking account of guidelines published by the World Health Organisation (5). On that basis, it is appropriate to fix new MRLs, which will ensure that there is no unacceptable consumer exposure. (5) Where relevant, the acute exposure of consumers to those pesticides via each of the food products that may contain residues has been assessed and evaluated in accordance with Community procedures and practices, taking account of guidelines published by the World Health Organisation. It is concluded that the presence of pesticide residues at or below the new MRLs will not cause acute toxic effects. (6) Through the World Trade Organisation, the Communitys trading partners have been consulted about the new MRLs and their comments on these levels have been taken into account. (7) The Annexes to Directives 76/895/EEC, 86/362/EEC and 90/642/EEC should therefore be amended accordingly. (8) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 In Annex II to Directive 76/895/EEC the entries relating to captan, dichlorvos, ethion, and folpet are deleted. Article 2 Directive 86/362/EEC is amended as follows: (a) in Part A of Annex II, the lines for captan, ethion and folpet as set out in Annex I to this Directive are added; (b) in Part A of Annex II, the line for dichlorvos is replaced by the text in Annex II to this Directive. Article 3 Directive 90/642/EEC is amended as follows: (a) in Annex II, the lines for captan, and folpet as set out in Annex III to this Directive, are added; (b) in Annex II, the lines for dichlorvos and ethion, are replaced by the text in Annex IV to this Directive. Article 4 1. Member States shall adopt and publish, by 10 May 2007 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 11 May 2007. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 5 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 6 This Directive is addressed to the Member States. Done at Brussels, 9 November 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 340, 9.12.1976, p. 26. Directive as last amended by Commission Directive 2006/59/EC (OJ L 175, 29.6.2006, p. 61). (2) OJ L 221, 7.8.1986, p. 37. Directive as last amended by Commission Directive 2006/62/EC (OJ L 206, 27.7.2006, p. 27). (3) OJ L 350, 14.12.1990, p. 71. Directive as last amended by Commission Directive 2006/62/EC. (4) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2006/85/EC (OJ L 293, 24.10.2006, p. 3). (5) Guidelines for predicting dietary intake of pesticide residues (revised), prepared by the GEMS/Food Programme in collaboration with the Codex Committee on Pesticide Residues, published by the World Health Organisation 1997 (WHO/FSF/FOS/97.7). ANNEX I Pesticide residues Maximum levels in mg/kg Captan 0,02 (1) Cereals Ethion 0,01 (1) Cereals Folpet 2 Wheat, Barley 0,02 (1) Other cereals (1) Indicates lower limit of analytical determination. ANNEX II Pesticide residues Maximum levels in mg/kg Dichlorvos 0,01 (1) Cereals (1) Indicates lower limit of analytical determination. ANNEX III Pesticide residues and maximum residue levels (mg/kg) Groups and examples of individual products to which the MRLs apply Captan Folpet 1. Fruit, fresh, dried or uncooked, preserved by freezing, not containing added sugar; nuts (i) CITRUS FRUIT 0,02 (2) 0,02 (2) Grapefruit Lemons Limes Mandarins (including clementines and other hybrids) Oranges Pomelos Others (ii) TREE NUTS (shelled or unshelled) 0,02 (2) Almonds 0,3 Brazil nuts Cashew nuts Chestnuts Coconuts Hazelnuts Macadamia Pecans Pine nuts Pistachios Walnuts Others 0,02 (2) (iii) POME FRUIT 3 (1) 3 (1) Apples Pears Quinces Others (iv) STONE FRUIT Apricots 3 Cherries 5 2 Peaches (including nectarines and similar hybrids) Plums 1 Others 0,02 (2) 0,02 (2) (v) BERRIES AND SMALL FRUIT (a) Table and wine grapes 0,02 (2) Table grapes 0,02 (2) Wine grapes 5 (b) Strawberries (other than wild) 3 (1) 3 (1) (c) Cane fruit (other than wild) Blackberries 3 (1) 3 (1) Dewberries Loganberries Raspberries 3 (1) 3 (1) Others 0,02 (2) 0,02 (2) (d) Other small fruit and berries (other than wild) Bilberries Cranberries Currants (red, black and white) 3 (1) 3 (1) Gooseberries 3 (1) 3 (1) Others 0,02 (2) 0,02 (2) (e) Wild berries and wild fruit 0,02 (2) 0,02 (2) (vi) MISCELLANEOUS 0,02 (2) Avocados Bananas Dates Figs Kiwi Kumquats Litchis Mangoes 2 Olives (table consumption) Olives (oil extraction) Papaya Passion fruit Pineapples Pomegranate Others 0,02 (2) 2. Vegetables, fresh or uncooked, frozen or dry (i) ROOT AND TUBER VEGETABLES 0,02 (2) Beetroot Carrots 0,1 Cassava Celeriac 0,1 Horseradish Jerusalem artichokes Parsnips Parsley root Radishes Salsify Sweet potatoes Swedes Turnips Yam Others 0,02 (2) (ii) BULB VEGETABLES 0,02 (2) Garlic Onions 0,1 Shallots Spring onions Others 0,02 (2) (iii) FRUITING VEGETABLES (a) Solanacea 0,02 (2) Tomatoes 2 (1) 2 (1) Peppers 0,1 Aubergines Okra Others 0,02 (2) (b) Cucurbits  edible peel 0,02 (2) 0,02 (2) Cucumbers Gherkins Courgettes Others (c) Cucurbits  inedible peel 1 Melons 0,1 Squashes Watermelons Others 0,02 (2) (d) Sweetcorn 0,02 (2) 0,02 (2) (iv) BRASSICA VEGETABLES 0,02 (2) (a) Flowering brassica 0,02 (2) Broccoli Cauliflower Others (b) Head brassica 0,02 (2) Brussels sprouts Head cabbage Others (c) Leafy brassica 0,02 (2) Chinese cabbage Kale Others (d) Kohlrabi 0,05 (v) LEAF VEGETABLES AND FRESH HERBS (a) Lettuce and similar Cress Lamb's lettuce Lettuce 2 Scarole 2 Ruccola Leaves and stems of brassica Others 0,02 (2) 0,02 (2) (b) Spinach and similar 0,02 (2) Spinach 0,1 Beet leaves (chard) Others 0,02 (2) (c) Watercress 0,02 (2) 0,02 (2) (d) Witloof 0,02 (2) 0,02 (2) (e) Herbs 0,02 (2) Chervil Chives Parsley 0,1 Celery leaves Others 0,02 (2) (vi) LEGUME VEGETABLES (fresh) Beans (with pods) 2 (1) 2 (1) Beans (without pods) 2 (1) 2 (1) Peas (with pods) Peas (without pods) Others 0,02 (2) 0,02 (2) (vii) STEM VEGETABLES (fresh) Asparagus Cardoons Celery 0,1 Fennel Globe artichokes Leek 2 Rhubarb Others 0,02 (2) 0,02 (2) (viii) FUNGI 0,02 (2) 0,02 (2) (a) Cultivated mushrooms (b) Wild mushrooms 3. Pulses 0,02 (2) 0,02 (2) Beans Lentils Peas Lupines Others 4. Oil seed 0,02 (2) 0,02 (2) Linseed Peanuts Poppy seeds Sesame seeds Sunflower seed Rapeseed Soya bean Mustard seed Cotton seed Hemp seed Others 5. Potatoes 0,05 0,1 Early potatoes Ware potatoes 6. Tea (leaves and stems, dried, fermented or otherwise, from the leaves of Camellia sinensis) 0,05 (2) 0,05 (2) 7. Hops (dried), including hop pellets and unconcentrated powder 0,05 (2) 150 (1) Sum of captan and folpet. (2) Indicates lower limit of analytical determination. ANNEX IV Pesticide residues and maximum residue levels (mg/kg) Groups and examples of individual products to which the MRLs apply Dichlorvos Ethion 1. Fruit, fresh, dried or uncooked, preserved by freezing, not containing added sugar; nuts 0,01 (1) 0,01 (1) (i) CITRUS FRUIT Grapefruit Lemons Limes Mandarins (including clementines and other hybrids) Oranges Pomelos Others (ii) TREE NUTS (shelled or unshelled) Almonds Brazil nuts Cashew nuts Chestnuts Coconuts Hazelnuts Macadamia Pecans Pine nuts Pistachios Walnuts Others (iii) POME FRUIT Apples Pears Quinces Others (iv) STONE FRUIT Apricots Cherries Peaches (including nectarines and similar hybrids) Plums Others (v) BERRIES AND SMALL FRUIT (a) Table and wine grapes Table grapes Wine grapes (b) Strawberries (other than wild) (c) Cane fruit (other than wild) Blackberries Dewberries Loganberries Raspberries Others (d) Other small fruit and berries (other than wild) Bilberries Cranberries Currants (red, black and white) Gooseberries Others (e) Wild berries and wild fruit (vi) MISCELLANEOUS Avocados Bananas Dates Figs Kiwi Kumquats Litchis Mangoes Olives (table consumption) Olives (oil extraction) Papaya Passion fruit Pineapples Pomegranate Others 2. Vegetables, fresh or uncooked, frozen or dry 0,01 (1) (i) ROOT AND TUBER VEGETABLES 0,01 (1) Beetroot Carrots Cassava Celeriac Horseradish Jerusalem artichokes Parsnips Parsley root Radishes Salsify Sweet potatoes Swedes Turnips Yam Others (ii) BULB VEGETABLES 0,01 (1) Garlic Onions Shallots Spring onions Others (iii) FRUITING VEGETABLES 0,01 (1) (a) Solanacea Tomatoes Peppers Aubergines Okra Others (b) Cucurbits  edible peel Cucumbers Gherkins Courgettes Others (c) Cucurbits  inedible peel Melons Squashes Watermelons Others (d) Sweetcorn (iv) BRASSICA VEGETABLES 0,01 (1) (a) Flowering brassica Broccoli Cauliflower Others (b) Head brassica Brussels sprouts Head cabbage Others (c) Leafy brassica Chinese cabbage Kale Others (d) Kohlrabi (v) LEAF VEGETABLES AND FRESH HERBS (a) Lettuce and similar 0,01 (1) Cress Lamb's lettuce Lettuce Scarole Ruccola Leaves and stems of brassica Others (b) Spinach and similar 0,01 (1) Spinach Beet leaves (chard) Others (c) Watercress 0,01 (1) (d) Witloof 0,01 (1) (e) Herbs Chervil Chives Parsley 2 Celery leaves Others 0,01 (1) (vi) LEGUME VEGETABLES (fresh) 0,01 (1) Beans (with pods) Beans (without pods) Peas (with pods) Peas (without pods) Others (vii) STEM VEGETABLES (fresh) Asparagus Cardoons Celery 0,1 Fennel Globe artichokes Leek Rhubarb Others 0,01 (1) (viii) FUNGI 0,01 (1) (a) Cultivated mushrooms (b) Wild mushrooms 3. Pulses 0,01 (1) 0,01 (1) Beans Lentils Peas Lupines Others 4. Oil seed 0,01 (1) 0,02 (1) Linseed Peanuts Poppy seeds Sesame seeds Sunflower seed Rapeseed Soya bean Mustard seed Cotton seed Hemp seed Others 5. Potatoes 0,01 (1) 0,01 (1) Early potatoes Ware potatoes 6. Tea (leaves and stems, dried, fermented or otherwise, from the leaves of Camellia sinensis) 0,02 (1) 3 7. Hops (dried), including hop pellets and unconcentrated powder 0,02 (1) 0,02 (1) (1) Indicates lower limit of analytical determination.